PER CURIAM.
As the state concedes, the defendant’s sentence for possession of 200-400 grams of cocaine, contrary to section 893.135(l)(b)I.b., Florida Statutes (1997), improperly designates him a habitual felony offender. Clay v. State, 750 So.2d 153 (Fla. 1st DCA 2000); Rainey v. State, 741 So.2d 1207 (Fla. 1st DCA 1999). The order denying post-conviction relief is therefore reversed solely for the entry of an order striking that provision.1 The order is otherwise affirmed.

. Because the issue was not raised before the state's answer brief, it has obviously waived the objection that the sentence did not contain the $100,000.00 fine provided by section 893.135(l)(b)l.b.